United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1567
                                    ___________

Andre R. Crawford,                    *
                                      *
                 Appellant,           *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Missouri.
Gramex Corporation; Jane Gaitsch;     *
John Nahm; Paul Deli,                 *      [UNPUBLISHED]
                                      *
                 Appellees.           *
                                 ___________

                              Submitted: March 2, 2000

                                   Filed: March 6, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Andre R. Crawford raises a variety of contentions related to the district court's
dismissal of Crawford's employment-related lawsuit for failure to state a claim. Having
reviewed the record in the context of Crawford's contentions, we conclude that no error
of law appears in the district court's rulings and that an extended discussion is
unnecessary. We decline to consider the arguments Crawford raises for the first time
in his reply brief. Having carefully considered all of Crawford's arguments that are
properly before the court, we affirm the district court's rulings. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-